Ames, J.
The defendant’s note is an acknowledgment of a debt, and a promise to pay it at a future time. This future *442time, instead of being a precise date agreed upon in advance, is made to depend upon the happening of an event, which both parties expect will happen within some reasonable time, although neither of them knows exactly at what time. The note on its face indicates that the defendant was expecting to be in funds from Merriam & Simpson, for goods which he had previously bought of the plaintiff and had sold to them ; but there is nothing in the note to indicate that the expected payment from them was to constitute the fund, and the only fund, out of which he was to pay his acknowledged indebtedness to the plaintiff. It does not appear how much he was to receive from them, or what were the terms of his contract with them. It may have been a mere executory contract which he was not able to carry out. The plaintiff’s evidence tended to prove in substance that they refused to be bound by the contract, on the ground that the goods sold did not correspond with the sample by which the defendant had undertaken to sell; that on that ground theyhad returned a portion of the goods without paying for them; and that the defendant had acquiesced in their claim, and accepted the portion so returned.
It appears.to us that this evidence, if not rebutted or controlled, would have justified a verdict in favor of the plaintiff. If the defendant’s liability to pay-the note depended entirely on his first collecting the whole amount of his bill against Merriam & Simpson, it might be for his interest never to collect the whole of that amount, but to compound with them on very moderate terms. If in consequence of an unfulfilled warranty, or any other irregularity or fault on his part, they had returned all the goods, instead of only a part, it would be a strange result if he were to be thereby exonerated from his debt to the plaintiff, and at liberty to hold the goods,, or dispose of them at his pleasure, without paying for them at all. The plaintiff was not a party to his final settlement with Merriam & Simpson, and could have no control or voice in it.
The true interpretation and substance of the agreement we understand to be, that the defendant was to have a reasonable time to convert into money certain goods, described as those on *443that day bought of the plaintiff and sold to Merriam & Simpson. Both parties undoubtedly supposed that the money was to come from those purchasers, and the note was written under that expectation, making no provision for the contingency of their repudiation of the purchase in whole or in part. But the language used is merely descriptive of the property which (the defendant was to receive pay for, before his note should become due. His obligation to pay the note does not depend at all upon the price at which he may sell the goods, nor upon the person who may buy them, and the plaintiff has a right to claim that at the date of the writ the defendant had literally received, the pay, that is to say all that he ever could lawfully claim, for the goods bought of the plaintiff and sold to Merriam & Simpson. Exceptions sustained.